El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
En una acusación que fué formulada en la Corte de Dis-trito de Aguadilla se imputaba a Cecilio Echeandía Pont la comisión de un delito de ataque para cometer violación. El ataque ha sido admitido, y la única defensa que se alega es la enajenación mental del acusado. Tanto en su alegato, como en la vista de esta apelación, la representación del ape-íante hizo gran insistencia en la manifestación hecha por el único perito que fué llamado en este caso. Aparte del hecho de que la declaración del perito era solamente una parte de la prueba 3^ de que el juez que juzgó la causa tenía derecho a considerarla junto con las otras pruebas, no vemos que haya habido nada en la declaración del perito, considerada aisla-damente o en unión con las demás pruebas, que justifique una revocación de este caso. Su declaración se refería a cosas supuestas, que podrían ocurrir, o pueden suceder a una persona predispuesta a la epilepsia u otras afecciones semejantes. Terminó el perito diciendo que el acusado esta-ba loco, pero sin acreditar ningún hecho por el cual llegó a esa conclusión. En verdad que puede decirse que este tes-tigo no suministró ninguna prueba tendente a mostrar la locura, puesto que no hizo consideraciones hipotéticas basadas en los hechos probados en el juicio; ni tampoco puso a la corte en conocimiento de hechos precisos tendentes a probar dicha locura. La teoría de la defensa era la incapacidad con-génita del acusado en forma de epilepsia, pero el perito negó que ésta fuera hereditaria. No solamente no existió prueba de que fuera hereditaria, sino que no se demostró en manera *563alguna la existencia de algún golpe, herida, enfermedad o acto anterior del acusado que justifique la deducción de que sufría de enajenación mental. La deliberación con que. el acusado vino a la casa de la joven, consiguió estar solo con ella y su fuga subsiguiente, son circunstancias todas que indican los elementos ordinarios de un delito, y no de locura. Además, la ley no favorece la idea de la locura repentina producida por cualquier impresión, sin que en realidad exis-ta alguna indicación anterior 6 posterior. People v. Hoin, 62 Cal. 120, y véase la instrucción aprobada en el caso de People v. Kernaghan, 72 Cal. 609, como aparece de la opinión disidente en la página 622. Loache v. The State, 22 Tex. App. 310, 58 A. R. 644. Ni afecta a la cuestión el hecho de que luego el acusado fuera recluido en un manicomio. La prueba no revela ninguna necesidad para habérsele recluido de tal modo.
Siendo admitido el acto y no habiéndose probado la lo-cura, debe confirmarse la sentencia.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Llutchison.